Opinion by
Judge Doyle,
This is an appeal from the order of the Court of Common Pleas of Cameron County denying and dismissing a petition of resident electors which sought to replace the regional election of school directors in the Cameron County School District (District) with an at-large election. For the reasons which follow, we reverse and remand.
*605On November 21,1966, a regional plan for the election of school directors for the District was established by order of the Court of Common Pleas of Cameron County. This plan separates the County into three regions which are compatible with the boundaries of election districts which are subsumed within the three regions. The three regions are the Emporium Region, the Shippen-Por.tage Region and the Southern Cameron Region.1 According to the plan, three school directors would be elected from each region. On August 20, 1981, a petition of resident electors was filed with the Court of Common Pleas of Cameron County, which sought to abolish the regional representation plan and •substitute therefor an at-large election of all nine school directors. The resident electors alleged that the regions have grossly disparate populations, and there*606fore the existing plan is contrary to the requirements of the Public School Code of 1949 (Code).2 On September 22, 1981, the court of comm,on pleas issued a memorandum opinion .and order denying and dismissing the resident electors’ petition. This appeal followed.
The first question raised by this appeal is whether the resident electors ¡can petition for an at-large representation plan for .the District. Section 303 of the Code provides for three alternative representation plans for a school district. School directors may be elected at-large, pursuant to ¡Section 303(a) of the Code, or on a regional basis, or on a combined regional/at-large basis, pursuant to Section 303(b) (1) of the Code. Section 303(b) (3), in pertinent part, also provides: “Any proposed change in an approved plan, including abolition of regional representation, shall be submitted for approval to the court of common pleas by the board of ¡school directors, or by a petition of the resident electors within the district.” 24 P.S. §3-303 (b)(3) (emphasis added). Clearly, the resident electors may petition to abolish regional representation in favor of an at-large election of ¡school directors. It is uncontested that Appellant’s petition, which contained the signatures and addresses of 235 resident electors, had sufficient valid signatures to satisfy the requirements set forth in Section 303(b)(2) of the Code.3
*607We must now turn our attention to the existing regional representation plan of the District. As established by the 1980 Decennial Census, TJ.S. Department of Commerce, Bureau of the Census, the resident population of the respective regions and their corresponding population percentages are as follows:

School District Region Population Percentage

a) Emporium 2837 42.5%
b) Shippen-Portage 3067 46.0%
e) Southern Cameron 770 11.5%
Total 6674 100%
Each region elects three members to the District’s .school board. To further illustrate the imbalance among the regions, Appellants point out that in the Emporium Region there is one director for every 946 residents; in the Shippen-Portage Region there is one director for every 1,022 residents; and in the Southern Cameron Region there is one director for every 256 residents. Appellants contend that this regional representation plan does not satisfy the requirements of Section 303(b)(3) of the Code. We agree. Section 303(b)(3) of the Code establishes two requirements regarding the boundaries of regions: “[t]he boundaries of the regions shall be fixed and established in such manner that the population of each region shall .be as nearly equal as possible and shall be compatible with the.boundaries of election districts.” 24 P.S. §3-303(b)(3). Both of these requirements must be satisfied. Spring-Ford Area School District Division Case, 210 Pa. Superior Ct. 338, 234 A.2d 184 (1967).
This Court is convinced that .the population standard has not been fulfilled by the District’s present regional representation plan. Our Superior Court has held that a disparity of two to one between the largest and smallest regions in a nine region district is ac*608ceptable. Chichester School District Division Case, 210 Pa. Superior Ct. 426, 234 A.2d 187 (1967). In the ease at bar, we are presented with a disparity of almost four to one in a three region district. In an exclusively regional representation plan, such a deviation cannot be considered as nearly equal as possible.
In support of the existing representation plan, Respondents point out that, when the plan was adopted sixteen years ago, the population disparity among the regions was, for practical purposes, the same as it is today. The Court is not persuaded by this information. The ability of the resident electors to petition for the abolition of regional representation is not predicated upon a change in population patterns. Furthermore, an invalid representation plan will not mature into an acceptable plan simply because it has never before been challenged.
Respondents also argue, that “the integrity of the election districts must take priority over the population factor.” Chichester at 431, 234 A.2d at 190. While the Court agrees with this general proposition, it is necessary to point out that the Chichester court was confronted with a minor deviation in the equality of regional population. Here, however, we have found a significant disparity among the regions’ populations.
The District, having selected a three-region representation plan, was not only compelled to establish regional boundaries which were compatible with election districts, but also required to create regions with populations which were as nearly equal as possible. Compliance with the former .requirement does not provide justification to ignore the latter requirement. Election district boundaries can be preserved, and the impact of significant population deviation might also be avoided by adopting a combined regional/at-large representation plan. Appellants had initially petitioned for at-large representation. Before this Court how*609ever, Appellants indicate that the combined method would be an acceptable alternative. We remand this matter to the Court of Common Pleas of Cameron County so that the District or resident electors may propose an acceptable representation plan to replace the existing plan.
Order
Now, February 7, 1983, the order of the Court of Common Pleas of Cameron County in the above referenced matter is hereby reversed and remanded for further proceedings consistent with the preceding opinion.

 The affidavit of Verle Jack, Chief Clerk of Cameron County’s registration office established the following regional breakdown according to election districts and voter registration statistics:

Voter Regstration

Emporium (Borough) :
East Ward 409
Middle Ward 542
West Ward 714
Total 1665
Shippen-Portage:
West Shippen 799
East Shippen 618
Portage 148
Total 1560
Southern Cameron:
Lumber 137
Gibson 144
Grove 129
Driftwood 82
Total 492


 Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§1-101 through 27-2702.


 Section 303(b) (2) of the Code provides:
Electors equal to at least ¡twenty-five (25) per centum of the highest vote cast for any school director in the last munoipal election may develop a plan to elect school directors from regions or to elect some school directors from regions and some from the school district at large.
Since the highest voste cast for a director at the pertinent municipal election was 838, 25% of that number would be 210.